                                                                   Case 2:18-cv-03274-JAM-KJN Document 30 Filed 09/24/20 Page 1 of 4


                                                               1   GREGORY R. DE LA PEÑA (SBN 126626)
                                                                   Email: gdelapena@dlphlaw.com
                                                               2   THOMAS J. O’BRIEN (SBN 274969)
                                                                   Email: tobrien@dlphlaw.com
                                                               3   ROBERT CARROLL III (SBN 314345)
                                                                   Email: rcarroll@dlphlaw.com
                                                               4   DE LA PEÑA & HOLIDAY, LLP
                                                                   One Embarcadero Center, Suite 2860
                                                               5   San Francisco, CA 94111
                                                                   Telephone: (415) 268-8000
                                                               6   Facsimile:     (415) 268-8180
                                                               7   Attorneys for Defendants
                                                                   ROBERT PETREE and HUB INTERNATIONAL
                                                               8   INSURANCE SERVICES, INC.
                                                               9   ANTHONY J. DECRISTOFOR (SBN 166171)
                                                                   anthony.decristoforo@ogletree.com
                                                              10   DANIEL E. RICHARDSON, SBN 289327
DE LA PEÑA & HOLIDAY LLP




                                                                   daniel.richardson@ogletree.com
                                                              11   OGLETREE, DEAKINS, NASH,
                    Tel. (415) 268-8000 Fax” (415) 268-8180




                                                                   SMOAK & STEWART, P.C.
                      One Embarcadero Center, Suite 2860




                                                              12   500 Capitol Mall, Suite 2500
                             San Francisco, CA 94111




                                                                   Sacramento, CA 95814
                                                              13   Telephone: (916) 840-3150
                                                                   Facsimile:     (415) 840-3159
                                                              14
                                                                   Attorneys for Plaintiff
                                                              15   ARTHUR J. GALLAGHER & CO.
                                                              16
                                                                                                   UNITED STATES DISTRICT COURT
                                                              17
                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                              18
                                                                                                      SACRAMENTO DIVISION
                                                              19
                                                                   ARTHUR J. GALLAGHER & CO.,                         CASE NO. 2:18-CV-03274-JAM-KJN
                                                              20
                                                                                      Plaintiff,                      ASSIGNED TO THE HONORABLE
                                                              21                                                      JOHN A. MENDEZ
                                                                                         v.
                                                              22                                                      AMENDED JOINT STIPULATION AND
                                                                   ROBERT PETREE, HUB INTERNATIONAL                   ORDER TO MODIFY SCHEDULING
                                                              23   INSURANCE SERVICES, INC. and DOES 1-               ORDER TO CONTINUE DISCOVERY
                                                                   25, inclusive,                                     AND RELATED DEADLINES
                                                              24
                                                                                    Defendants.                       Complaint Filed:              12/27/2018
                                                              25                                                      F.A.C. Filed:                 02/06/2020
                                                                                                                      Trial Date:                   03/01/2021
                                                              26
                                                                                                       JOINT STIPULATION
                                                              27
                                                                          Plaintiff ARTHUR J. GALLAGHER & CO. (“PLAINTIFF”) and Defendants ROBERT
                                                              28
                                                                   187773                                         1                  CASE NO. 2:18-CV-03274-JAM-KJN
                                                                       AMENDED JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE
                                                                                                  DISCOVERY AND EXPERT DEADLINES
                                                                   Case 2:18-cv-03274-JAM-KJN Document 30 Filed 09/24/20 Page 2 of 4


                                                               1   PETREE and HUB INTERNATIONAL INSURANCE SERVICES, INC. (“DEFENDANTS”)
                                                               2   (PLAINTIFF and DEFENDANTS, collectively “PARTIES”), hereby stipulate and ask the Court
                                                               3   to Order that various deadlines in the scheduling order, entered on March 25, 2019 (ECF No. 9)
                                                               4   and modified by this Court on February 6, 2020 (ECF No. 16) be continued to the dates provided
                                                               5   below, or as soon thereafter as is convenient for the Court. Specifically, the PARTIES stipulate
                                                               6   and request the Court order as follows:
                                                               7          1. That the March 25, 2019 STATUS (Pre-Trial Scheduling) ORDER (ECF No. 9,
                                                               8              hereinafter “SCHEDULING ORDER”) be modified to extend the deadline for
                                                               9              discovery to March 26, 2021;
                                                              10          2. That the SCHEDULING ORDER be modified to extend the deadline for supplemental
DE LA PEÑA & HOLIDAY LLP




                                                              11              expert disclosure and disclosure of rebuttal experts under Fed. R. Civ. Proc.
                    Tel. (415) 268-8000 Fax” (415) 268-8180
                      One Embarcadero Center, Suite 2860




                                                              12              26(a)(2)(c)) to February 12, 2021;
                             San Francisco, CA 94111




                                                              13          3. That the SCHEDULING ORDER be modified to extend the deadline for filing
                                                              14              dispositive motions to April 20, 2021, with hearing on such motions taking place on
                                                              15              May 18, 2021 at 1:30 p.m.;
                                                              16          4. That the SCHEDULING ORDER be modified to extend the deadline for the filing of
                                                              17              the joint pretrial statement to June 18, 2021;
                                                              18          5. That the SCHEDULING ORDER be modified to continue the pretrial conference to
                                                              19              June 25, 2021 at 11:00 a.m.;
                                                              20          6. That the SCHEDULING ORDER be modified to continue jury trial in this matter to
                                                              21              August 9, 2021 at 9:00 a.m.
                                                              22   ///
                                                              23   ///
                                                              24   ///
                                                              25   ///
                                                              26   ///
                                                              27   ///
                                                              28   ///
                                                                   187773                                         2                  CASE NO. 2:18-CV-03274-JAM-KJN
                                                                       AMENDED JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE
                                                                                                  DISCOVERY AND EXPERT DEADLINES
                                                                   Case 2:18-cv-03274-JAM-KJN Document 30 Filed 09/24/20 Page 3 of 4


                                                               1          Good cause exists for the relief sought by this stipulation and proposed order. Discovery
                                                               2   has been delayed in part due to the ongoing COVID-19 pandemic, which has made it difficult to
                                                               3   conduct necessary depositions and obtain other discovery. For these reasons, the PARTIES ask
                                                               4   the Court to grant the relief sought in the above stipulation.
                                                               5

                                                               6   IT IS SO STIPULATED.
                                                               7
                                                                   Dated: September 21, 2020                                        DE LA PEÑA & HOLIDAY, LLP
                                                               8

                                                               9
                                                                                                                                    /S/ GREGORY R. DE LA PEÑA
                                                              10
DE LA PEÑA & HOLIDAY LLP




                                                                                                                                    GREGORY R. DE LA PEÑA
                                                              11                                                                    THOMAS J. O’BRIEN
                    Tel. (415) 268-8000 Fax” (415) 268-8180




                                                                                                                                    ROBERT CARROLL III
                      One Embarcadero Center, Suite 2860




                                                              12                                                                    Attorneys for Defendants
                             San Francisco, CA 94111




                                                                                                                                    ROBERT PETREE and HUB
                                                              13                                                                    INTERNATIONAL INSURANCE
                                                                                                                                    SERVICES, INC.
                                                              14

                                                              15

                                                              16   Dated: September 21, 2020                                        OGLETREE, DEAKINS, NASH,
                                                                                                                                    SMOAK & STEWART, P.C.
                                                              17

                                                              18
                                                                                                                                    /S/ DANIEL E. RICHARDSON
                                                              19                                                                    Anthony J. DeCristoforo
                                                                                                                                    Daniel Richardson
                                                              20                                                                    Attorneys for Plaintiff ARTHUR J.
                                                                                                                                    GALLAGHER & CO.
                                                              21

                                                              22   IT IS SO ORDERED:

                                                              23      1. That the March 25, 2019 STATUS (Pre-Trial Scheduling) ORDER (ECF No. 9, hereinafter

                                                              24          “SCHEDULING ORDER”) be modified to extend the discovery cut-off to March 26, 2021.
                                                              25
                                                                      2. That the SCHEDULING ORDER be modified to extend the deadline for supplemental
                                                              26
                                                                          expert disclosure and disclosure of rebuttal experts under Fed. R. Civ. Proc. 26(a)(2)(c) to
                                                              27
                                                                          February 12, 2021;.
                                                              28
                                                                   187773                                         3                  CASE NO. 2:18-CV-03274-JAM-KJN
                                                                       AMENDED JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE
                                                                                                  DISCOVERY AND EXPERT DEADLINES
                                                                   Case 2:18-cv-03274-JAM-KJN Document 30 Filed 09/24/20 Page 4 of 4


                                                               1      3. That the SCHEDULING ORDER be modified to extend the deadline for filing dispositive
                                                               2          motions to April 20, 2021, with hearing on such motions taking place on May 18, 2021 at
                                                               3          1:30 p.m.;
                                                               4      4. That the SCHEDULING ORDER be modified to extend the deadline for the filing of the
                                                               5          joint pretrial statement to June 18, 2021;
                                                               6      5. That the SCHEDULING ORDER be modified to continue the pretrial conference to June
                                                               7          25, 2021 at 11:00 a.m.;
                                                               8      6. That the SCHEDULING ORDER be modified to continue jury trial in this matter to August
                                                               9          9, 2021 at 9:00 a.m.
                                                              10
DE LA PEÑA & HOLIDAY LLP




                                                              11   DATED: 9/24/2020                             /s/ John A. Mendez________________________
                    Tel. (415) 268-8000 Fax” (415) 268-8180




                                                                                                                HON. JOHN A. MENDEZ
                      One Embarcadero Center, Suite 2860




                                                              12                                                UNITED STATES DISTRICT COURT JUDGE
                             San Francisco, CA 94111




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                   187773                                         4                  CASE NO. 2:18-CV-03274-JAM-KJN
                                                                       AMENDED JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULING ORDER TO CONTINUE
                                                                                                  DISCOVERY AND EXPERT DEADLINES
